Lawrence, Judge:
These appeals for reappraisement have been submitted for decision upon oral stipulation' made in open court to the effect that the issues involved herein are similar in all material respects t,o those involved in the case of United States v. Wm. S. Pitcairn Corp., 33 C. C. P. A. (Customs) 183, C. A. D. 334, and that the record therein may be incorporated herein.
With respect to i eappraisement. 150271-A, the parties have stipulated that the “entered unit value of the merchandise less five per cent is equal to the statutory foreign value under section 402 (c) of the Tariff Act of 1930, on the date of exportation, and that there was no higher export value on said date of exportation.”
With respect to reappraisement 152049-A, it was stipulated that “the foreign value under section 402 (c) for the item, 44 inches with fine plain lapping, which was entered at 11 shillings 8 pence, had a foreign value on that date of exportation of 10 shillings 7 pence and as to the item 38 inches with fine plain lapping which was entered at 10 shillings and one-half pence, the market value is 9 shillings, one and one-half pence, both items less five per cent, and that there was no higher export value on the date of exportation thereof.”
With respect to reappraisement 152250-A, the parties have stipulated that “the foreign value of the merchandise under section 402 (c) of the Tariff Act of 1930, was 9 shillings one and one-half pence, less five per cent, and that there was no higher export value on the date of exportation thereof.”
*342Upon the agreed facts, I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938, tó be the proper basis for determining the value of the merchandise involved herein and that such values are as stated above.
Judgment will be entered accordingly.